PEE CUKfAM'.
We have very carefully considered the petition for ’a rehearing of this case, and the reasons assigned in support of the application. The opinion of the court on file was concurred in by all the judges, and they adhere to the views therein announced. To what we have already said, we simply add that, if the appellant could be regarded as a pioneer in this particular field of invention, still the express limitations of his fourth claim are such as to preclude a decision that the defendant’s turn-over device is within its terms. The application for a rehearing is denied.